Memorandum
To:     The Honorable Denise J. Casper U.S. District Judge
From: Chrissy Murphy, Supervisory U.S. Probation Officer
Date:   June 22, 2021
Re:     Rodriguez, Dorca Docket # 12CR10367-02-DJC
        Request for International Travel


On September 9, 2014, Ms. Rodriguez appeared before Your Honor having previously pled guilty to Conspiracy
to Possess with Intent to Distribute and to Distribute Cocaine, in violation of 21 USC § 846. On this date, she was
sentenced to 5 years of incarceration followed by 3 years of supervised release. Ms. Rodriguez commenced her
term of probation on April 12, 2019.

The purpose of this Memorandum is to advise the Court that Ms. Rodriguez has requested permission to travel to
Domincan Republic from July 6, 2021 to July 20, 2021. The purpose of Ms. Rodriguez travel is for leisure to visit
with her family. Subsequent to receiving the defendant’s request the Probation Office contacted the Dominican
Republic Consulate on her behalf to seek permission for her visit in accordance with our district’s travel policy.
Ms. Rodriguez’s request was approved by the Dominican Republic Consulate.

Ms. Rodriguez has remained in compliance during her term of supervision and is presently on a low-intensity
caseload. Our office is in support of the above-requested travel and asks that Your Honor consider granting
permission for her travel. If Your Honor approves of Ms. Rodriguez requested travel, please kindly indicate
by signing below:


 The Court Orders:

        I concur_____________

        I do NOT concur______


                                                             ______________________________________
                                                             Honorable Denise J. Casper

                                                                     June 24, 2021
                                                             Date: __________________________________



          1
